OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, for the reasons stated in the memorandum of that court relative to the application of subdivision 3 of section 470 of the Tax Law. Inasmuch as the determination of the State Tax Commission was not predicated on the provisions of section 471-a we intimate no views as to the applicability of that section.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.